Allowance notice 
1.	The present application is being examined under the pre-AIA  first to invent provisions. This office action is in response to the papers filed on 10/13/20.
2.    The instant application is a continuation of 16/165,645, filed on 10/19/2018, now
abandoned, which is a continuation of 15/683,252, filed 08/22/2017, now U.S. Patent 10,106,850, which is a continuation of 15/136,224, filed 04/22/2016, now U.S. Patent 9,777,324, which is a continuation of 14/699,891, filed 4/29/2015, now U.S. Patent 9,328,383, which is a continuation of 14/274,591, filed 05/09/2014, now U.S. Patent 9,334,536, which is a continuation of 13/666,385, filed  11/01/2012, now U.S. Patent 8,815,512, which is a continuation of 12/158,040, filed 10/09/2008, now U.S. Patent 8,481,257, which is a national stage entry of PCT/NL2006/000648, International Filing Date: 12/20/2006, claiming priority from provisional application 60752590, filed on 12/22/2005.

Information Disclosure Statement
3.	The information disclosure statements (IDS) submitted on 9/11/20 and 12/08/20 were filed after the mailing date of the Non-Final Rejection on 7/16/20.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. The references cited therein have been considered by the examiner.
	It is in the examiner’s opinion arts of the record taken alone or in combination do not teach the kit comprising adaptor and primers set features as claimed.

Abstract-Objection withdrawn
4.	The previous objection to the abstract has been withdrawn in view of filing a new abstract in line with the claimed invention. The new abstract has been reviewed and entered and does not introduce the new matter. 

Claim status
5.	In the claim listing of 10/13/20 claims 21-39 are pending in this application and are under prosecution. Claims 1-20 are canceled.

Withdrawn Rejection
6.	The previous ODP rejections on the record have been withdrawn in view of filing the terminal disclaimer and its acceptance by the office on 10/13/20.

Examiner’s comment
7.	Claims 21-39 have been renumbered as claims 1-19 and presented in the same order as presented by the applicant.

Conclusion
8.	Claims 21-39 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NARAYAN BHAT Ph. D. whose telephone number is (571)272-5540.  The examiner can normally be reached on MON-THURS 8.00 am -6.30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 5712720731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


NARAYAN BHAT
Primary Examiner
Art Unit 1634



/NARAYAN K BHAT/Primary Examiner, Art Unit 1634